                      UNITED STATES DISTRICT COURT
                                FOR THE
                           DISTRICT OF MAINE



LYNN MERRILL, et al.,
       Plaintiffs
              v.                            NO. 1:20-cv-00248-JAW
CITY OF AUGUSTA, et al.,
       Defendants.


       CONSENT ORDER REGARDING SETTLEMENT AGREEMENT

      This matter comes before the Court upon the Parties’ Joint Stipulation of

Dismissal with Prejudice pursuant to Rule 41(a)(1)(A)(ii) (see ECF 75-2),

conditioned on the Court’s retention of jurisdiction to resolve any motions brought

to enforce or modify the terms of the parties’ fully executed Settlement Agreement

and Release (hereafter “Settlement Agreement,” attached hereto and see ECF 75-1).

See Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 114 S. Ct. 1673,

128 L. Ed. 2d 391, 29 Fed. R. Serv. 3d 1 (1994).

      The parties have agreed that the Joint Stipulation of Dismissal with Prejudice

is neither immediately effective nor self-executing, and it will take effect only upon

the entry of an order by the Court retaining jurisdiction to enforce the Settlement

Agreement. The Parties and their counsel have agreed as set forth below as evidence
by signatures of counsel also appearing below. Good cause has been shown for the

entry of this Order.

      IT IS THEREFORE on this 24th day of June, 2021, Ordered as follows:

      1.     The Court incorporates the terms of the Settlement Agreement herein

and makes it an Order of the Court.

      2.     The Court retains ancillary jurisdiction to enforce the Settlement

Agreement and resolve any disputes regarding compliance that may occur through

November 30, 2024. See Settlement Agreement ¶¶ 3(c), (d)

      3.     The Court finds that the scope of the court's continuing jurisdiction is

limited by reasonable time limits for the parties to invoke the court's review of issues

arising from the Settlement Agreement.

      4.     Any dispute regarding compliance with the Settlement Agreement and

this Order shall be brought to and resolved by this Court. The Court has discretion

to award any legal or equitable relief it deems appropriate in the event of non-

compliance with the Settlement Agreement.

      5.     Subject to the foregoing, and except as expressly set forth above, all

claims and defenses in the action shall be and hereby are released with prejudice.

      6.     Except as otherwise agreed to by the Parties, each party to bear its own

fees and costs incurred to date in this action.
                                           2
Dated: June 23, 2021                      Dated: June 23, 2021

/s/ Kristin L. Aiello                     /s/ Stephen E. F. Langsdorf
 Kristin L. Aiello                        Stephen E. F. Langsdorf

/s/ Peter M. Rice                         /s/ Laura Rideout
Peter M. Rice                             Laura Rideout
DISABILITY RIGHTS MAINE                   PRETI FLAHERTY
160 Capitol Street, Suite 4               45 Memorial Circle
Augusta, Maine 04330                      Augusta, ME 04330
(207) 626-2774                            (207) 623-5300
kaiello@drme.org                          slangsdorf@preti.com
pmrice@drme.org                           LRideout@preti.com

                                          Counsel for City of Augusta

/s/ Eve Hill                              /s/ Joshua K. Saucier
Eve Hill                                  Joshua K. Saucier
BROWN GOLDSTEIN & LEVY                    Assistant City Solicitor
120 E. Baltimore Street, Suite 2500       City of Bangor
Baltimore, MD 21202                       73 Harlow Street
(410) 962-1030 ext. 1311                  Bangor, Maine 04401
EHill@BROWNGOLD.COM                       (207) 992-4276
                                          Josh.Saucier@bangormaine.gov

Counsel for Plaintiffs                    Counsel for City of Bangor

                                          /s/Danielle P. West
                                          Danielle P. West
                                          Corporation Counsel
                                          City of Portland
                                          389 Congress Street, Room 211
                                          Portland, Maine
                                          (207) 874.8480

                                          Counsel for City of Portland

                                      3
                                         /s/ William A. Lee III
                                         William A. Lee III
                                         O’Donnell Lee, P.A.
                                         112 Silver Street
                                         Waterville Me 04901
                                         Phone: 207-872-0112
                                         walee@watervillelaw.com

                                         Counsel for the Town of Winslow


                               SO ORDERED.

Dated this 24th day of June, 2021



                                    /s/ John A. Woodcock, Jr.
                                    JOHN A. WOODCOCK, JR.
                                    UNITED STATES DISTRICT JUDGE




                                     4
